DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Species 1 which corresponds to Group I in the reply filed on August 16, 2022 is acknowledged.

Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

Specification
The disclosure is objected to because of the following informalities: part of paragraph [0082] appears to be missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds where A10 is a unsubstituted benzene ring; the ring containing C21, C22, X21, X22, X23, X24, Z21, Z22 and Z23 is benzoxazole or benzothiazole; R25 is tert-butyl or 2,6-dimethylphenyl; R11 is (1,6-diisopropyl-4-phenyl)phenyl or methyl; M is Ir; A30 is pyridine; A40 is benzene; R30 is Si(CH3)3, Ge(CH3)3 or isobutyl; and n2 is 2 as set forth in examples 1-9 does not reasonably provide enablement for the compounds where C21, C22, X21, X22, X23, X24, Z21, Z22 and Z23 is ther than an optionally substituted benzoxazole or benzothiazole and where A10 forms with the five membered ring a benzoimidazole ring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the compounds of the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
 	The nature of the instant invention has claims, which embrace organometallic compounds.
HOW TO MAKE:  The instant specification teaches no examples where the compounds of Formula 1 consist of substituents where X21, X22, X23, X24 is a N atom, A10 is a C5-C30 carbocyclic group excluding phenyl or a C1-30 heterocyclic group, X30 is C, A30  is a C5-C30 carbocyclic group or a C1-30 heterocyclic group excluding pyridyl, X40 is N, A30  is a C5-C30 carbocyclic group excluding phenyl or a C1-30 heterocyclic group, in addition to all of the substituents of these rings.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “X21 to X24” and “Z21 to Z23” in the definition of Formula 2A, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “R21 to R25” in the definition of Formula 2A, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variable Q10 which is not defined with respect to Formula 1.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the paragraph located on the third page and to what variable it refers to, i.e. 
    PNG
    media_image1.png
    413
    827
    media_image1.png
    Greyscale
.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the paragraph located on the third and fourth page and to what variable it refers to, i.e. 
    PNG
    media_image2.png
    103
    808
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    69
    810
    media_image3.png
    Greyscale
.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the paragraph located on the fourth page and to what variable it refers to, i.e. 
    PNG
    media_image4.png
    516
    824
    media_image4.png
    Greyscale
.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the paragraph located on the fourth page and to what variable it refers to, i.e. 
    PNG
    media_image5.png
    68
    826
    media_image5.png
    Greyscale
.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “Q1 to Q9”, “Q11 to Q19”, “Q21 to Q29” and “Q31 to Q39” in the definition of Formula 1, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 4 recites the limitation "A20" in the definition of Formula 2A and 2B.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is vague and indefinite in that it is not known what is meant by “A40-1 to A40-32” and “R41 to R48” in the definition of ring A40, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 7 is vague and indefinite in that it is not known what is meant by “Q3 to Q8” in the definition of Formula 1, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 7 recites the limitation " 
    PNG
    media_image6.png
    310
    812
    media_image6.png
    Greyscale
" in the definition of Q3 to Q8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is vague and indefinite in that it is not known what is meant by “R101 to R104”, “X21 to X24” and “Z21 to Z23” in the definition of Formula 2A, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 9 is vague and indefinite in that it is not known what is meant by “A20-1 to A20-6”, “X21 to X24” and “Z21 to Z23” in the definition of Formula 2A, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 10 is vague and indefinite in that it is not known what is meant by “A20-11 to A20-28” and “X21 to X24” in the definition of Formula 2A, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 11 is vague and indefinite in that it is not known what is meant by “2A-11 to 2A-64”, “R101 to R104” and “R21 to R24” in the definition of LA, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 12 is vague and indefinite in that it is not known what is meant by “R31 to R34” in the definition of Formula 2B-1, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 13 is vague and indefinite in that it is not known what is meant by “2B-2 to 2B-6” and “R31 to R34” in the definition of LB, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 14 is vague and indefinite in that it is not known what is meant by “2B-2 to 2B-6” and “R31 to R34” in the definition of LB, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.
Claim 15 is vague and indefinite in that it is not known what is meant by “2B-21 to 2B-24”, “R31 to R34” and “Q3 to Q8” in the definition of LB, which is a range which does not particularly point out and distinctly claim the subject matter which applicants regard as the invention, i.e. it fails to indicate that which is embraced by the range.  The definitions of each individual variable must be clearly set forth herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/380,693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the organometallic compounds of Formula 1 where Formula 1-2 embraces Formula 2A of the instant invention where CY11 is a bicyclic ring such as the one set forth in 2022 on page 310.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624